Title: From George Washington to Major Henry Lee, Jr., 9 July 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Dr Sir.
          Head Quarters New Windsor July 9th 1779
        
        I have received your letter of yesterday & thank you for the intelligence you communicated—I would caution you not to place too much confidence in Mr Smith. I suppose he is the son of Mr Thomas Smith, whose attachment to us is very generally & I beleive Justly suspected—The presumption is that the son holds similar sentiments to his father though the contrary is possible enough—The appearances he puts on may only be to gain opportunities of communicating with the Enemy and serving them in reality while he is only serving us in pretence.
        The measure you propose of putting deserters from our Army to immediate death would probably tend to discourage the practice— But it ought to be executed with caution and only when the fact is very clear and unequivocal. I think that part of your proposal which respects cutting off their heads and sending them to the Light Troops had better be ommitted—Examples however severe ought not to be attended with an appearance of inhumanity otherwise they give disgust and may exite resistment rather than terror. I am with Great Regard Dr Sir Your most Obedt Servt
        
          G: Washington
        
      